DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment date 1-3-2022 is acknowledged.
Claims included in the prosecution are 1-7, 9-10, 16-18, 21-24, 28-30, 32-39, 44-51, 54 and 70-92.
	Upon consideration the previous 112, 1st paragraph and the 102 rejections are withdrawn.
	The following are the rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
	 
1.	Claim 1-7, 9-10, 16-18, 21-24, 28-30, 32-39, 44-51, 54 and 70-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amends claim 1 to recite “negatively charged cancer cells”. Instant specification neither defines the expression nor list what cancers come under this expression. The only place this expression is found is on page 53, line 17 of the specification which recites “Mechanistically, the liposomes fuse with negatively charged cancer cells”. The specification thus, lacks an adequate description of the expression now introduced in claim 1.

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



3.	Claims 1-7, 9-10, 16-18, 21-24, 28-30, 32-39, 44-51, 54 and 70-92are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear as to what applicant intends to convey by ‘negatively charged cancer tumor as recited in claims 54 and claim 1. As discussed above, there is no specific definition of the term, and listing of what cancers come under this expression. Furthermore, the terms ‘cancer’ and ‘tumor’ appear to be redundant. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

4.	Claims 1-7, 9-10, 16-18, 21-24, 28-30, 32-39, 44-51, 54 and 70-92 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell  (2012/0135064)in combination with Smith (US 2012/0231066).
 
	Instant independent claim 54 requires a liposome containing a cationic lipid, a polyethylene glycol attached to a phospholipid which in turn linked to a targeting moiety.
Instant claim requires a cationic lipid, a polyethylene glycol modified with a lipid to which is attached to a functionalized with first functional group of a specific binding pair capable of binding to a complementary second functional group of the binding pair.
Cambell teaches cationic liposomes containing PEG-DSPE attached to biotin to which bevacizumab. The molar amounts of PEG-DSPE as evident from 0161 is 0.2 mole. The targeting agents are conjugated to the liposomes by a variety of ways by covalent or non-covalent ways using bifunctional linkers and one of the systems of conjugation taught is using avidin-biotin system. The cationic lipids taught are DODAP, DOTAP, DOTMA and others. The phospholipids taught include DPPC, DSPC. The liposomal sizes are from 50-500 nm. The cancers taught by Campbell are breast cancer and lung cancer (Abstract, 0012, 0021, 0032-0035, 0082-0085,0091-0092, 0117, 0120-0125, 0135-0136, 0162 and Example 1)..
What is lacking in Campbell is the linking of PEG-DSPE to an immune system activating agent such as cytokine.

It would have been obvious to one of ordinary skill in the art to attach cytokines as the targeting agent in the cationic liposomes of Campbell with a reasonable expectation of success since both Campbell and Smith are directed to liposomal compositions wherein the antibodies or cytokines to direct the liposomes to targeted tissues for the treatment of cancer. The purpose of a targeting agent is to target specific cell population and it is within the skill of the art not to attach the targeting agent if such a targeting is not necessary as recited in instant claims 90 and 91.
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Campbell does not a fusogentic liposome. Applicant argues that the examiner is apparently taking the position that the fusogentic property will be inherent in the composition of Campbell and point out to MPEP 2112 (IV) what is necessary in order to support a rejection based on inherency. This argument is not persuasive. Although the Examiner did not use the term, ‘inherent’, it is his position that the fusogentic might be inherent if it is well-known in the art of that property of liposomes and the burden is upon applicant to show that to be otherwise by experimental comparison.  It is well-known in the art of liposomes that cationic liposomes have the advantage and ability to fuse with the cell membrane (plasma membrane) and the Examiner cites US 2014/0309411 in support (see 0911). Applicant 
This argument is not persuasive. Claim 54 recites several polymer with the functional limitation. ‘Stabilizing moiety present on the liposome is insufficient to create steric hindrance that significantly limits the ability of the liposome to fuse to the surface of negatively-charged cancer cells’ and does not recite what this amount is for numerous polymers recited in the claim. In addition, according to instant added claim 89, the PEG-lipid is in a relative molar amount of about 2.5 % or less. This amount is contrary to applicant’s arguments that the ‘Stabilizing moiety present on the liposome is insufficient to create steric hindrance that significantly limits the ability of the liposome to fuse to the surface of negatively-charged cancer cells’ The amounts taught by both Smith and Campbell are less than the amount in claim 89.Furthermore, as pointed out above, what negatively charged cancers are. In essence, contrary to applicant’s arguments, the Examiner has provided sufficient evidence to come to the conclusion that Campbell’s. 
Applicant argues that new claim 92 can clearly not be made subject to this rejection as it specifies that the immune system activing agent is other than a cytokine. 

5.	Claims 1-7, 9-10, 16-18, 21-24, 28-30, 32-39, 44-51, 54 and 70-92 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell  (2012/0135064) in combination with Stephan (US 2016/0145348).
	
 The teachings of Campbell have been discussed above. What is lacking in Campbell is the linking of PEG-DSPE to a T-cell activating agent such as anti-CD8 antibody. 
	Stephan teaches liposomal compositions for the treatment of T-cell disorders including cancer. According to Stephan the liposome contain a cationic lipid and PEG-DSPE (Abstract, 0003, 0005, 0012, 0024, 0045, 0050, 0124-0127, 0162, 0289 and examples).
	It would have been obvious to one of ordinary skill in the art to attach cytokines as the targeting agent in the cationic liposomes of Campbell with a reasonable expectation of success since both Campbell and Smith are directed to liposomal compositions wherein the antibodies or anti—CD3 or anti-CD8 antibodies to direct the liposomes to targeted tissues for the treatment of cancer.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already answered applicant’s arguments regarding Campbell.  Applicant argues that this rejection suffers the same deficiencies as discussed above with respect to the rejection over Campbell in view of Smith since Campbell does not teach fusogentic liposomes. These arguments have been addressed . 
6.	Claims 1-7, 9-10, 16-18, 21-24, 28-30, 32-39, 44-51, 54 and 70-92 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell  (2012/0135064)in combination with Bilgicer (US 2016/0038607) and in further combination with Stephan (US 2016/0145348) and Smith (US 2012/0231066).
.	The teachings of Campbell, Stephan and Smith have been discussed above. What is lacking in Campbell is the specific teaching of the linkage of the targeting agent using a peptidase cleavable bifunctional linker.
	Bilgicer teaches that the targeting agents can be linked to liposomes using peptide linkers. According to Bilgicer, a shorter peptide linker provides a more favorable thermodynamic receptor-ligand interaction (Abstract, 0014, 0055, 0059-0060. 0062, 0070, 0090, 0110, 0136, 0139, 0148, 0151, 0158, 0161, 0176, 0232 and Examples).
	It would have been obvious to one of ordinary skill in the art to link the targeting agent to the liposome using a peptide containing cleavable cross-linker since such techniques are known in the art and because of the advantages taught by Bilgicer. One of ordinary skill in the art would be motivated to link targeting agents such as T-cell activating peptides or cytokines taught by Stephan and Smith with a reasonable expectation of obtaining similar linkage between the liposomes and the targeting agents,
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already answered applicant’s arguments regarding 
 	US 2005/0013812 which teaches that cationic liposomes augment immune activation (see 0138 and 0212) is cited as interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612